Opinion issued April 19, 2022




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-21-00689-CR
                             ———————————
              EX PARTE WILLIAM CANE LUCE, APPLICANT



                    On Appeal from the 149th District Court
                            Brazoria County, Texas
                        Trial Court Case No. 89435-CR


                           MEMORANDUM OPINION

      Applicant, William Cane Luce, appeals from the trial court’s denial of his

application for writ of habeas corpus.1 In six issues, appellant argues that his guilty

plea was involuntary because he received ineffective assistance of counsel.


1
      See TEX. CODE CRIM. PROC. art. 11.072 (providing person confined on charge of
      felony conviction who received community supervision may apply for writ of
      habeas corpus).
      We affirm.

                                    Background

      Applicant was indicted for burglary of a habitation. During a plea hearing on

August 13, 2020, the State offered three years of deferred adjudication with 250

hours of community service, among other terms. Applicant’s defense counsel,

Rachel Dragony, confirmed that she received the State’s offer and that she conveyed

it to applicant. When the trial court asked applicant if he had plenty of time to talk

to his attorney about the offer, applicant responded, “Yes.” Ms. Dragony then asked

applicant a few questions:

      Dragony:     Sir, knowing that you have that offer on the table, are you
                   rejecting that offer today and you wish to go on to a jury
                   trial?

      Applicant: Yes, ma’am.

      Dragony:     Okay. Your Honor, we are asking to go on to a jury trial,
                   then, as soon as the Court is able to do so.

      The trial court confirmed a September trial and made sure that applicant

understood that it would not accept an offer after the hearing, which applicant

acknowledged. The following exchange then occurred:

      Applicant: Your Honor, the only reason why I’m not accepting is
                 because I’m not sure on the community service. I don’t
                 think I—I don’t know if I’ll have time to go—I work so
                 many hours. I don’t know if I can do it. It will revoke my
                 probation; right?



                                          2
Court:      Why don’t ya’ll step back and talk about that if that is your
            issue. Probation is in there. If you have questions about
            it, I’m sure Ms. Dragony can get those answered for you.
            It’s important that you get all your questions answered and
            you make an informed decision today. Okay?

Applicant: Okay.

Court:      So ya’ll step back and talk about it a little more and see if
            you can’t get those questions answered.

After a recess, another exchange occurred:

Court:      Do you understand you have a right to a trial by jury in
            this matter?

Applicant: Yes.

Court:      Do you want to waive that right?

Applicant: Yes.

Court:      You also have the right to have this indictment read aloud
            here in the courtroom. Should I have it read, or do you
            want to waive the reading—

Applicant: Waive it.

Court:      To the indictment, then, how do you plead, guilty or not
            guilty?

Applicant: Guilty.

Court:      Did anybody force you or threaten you to make you enter
            that plea?

Applicant: No.

Court:      Are you pleading freely and voluntarily?


                                   3
      Applicant: Yes.

      Court:        Are you pleading guilty because you are guilty?

      Applicant: Yes.

      After applicant pleaded guilty, the trial court withheld a finding of guilt and

sentenced him to deferred adjudication for three years. The State subsequently

moved to adjudicate his guilt on October 12, 2020 and May 17, 2021.2 On October

14, 2021, applicant filed an application for writ of habeas corpus, challenging the

voluntariness of his guilty plea based on ineffective assistance of counsel during his

plea. Applicant argued that his defense counsel was ineffective by (1) failing to

ascertain the charges against him; (2) failing to quash the indictment due to its lack

of particularity; (3) failing to investigate the facts to determine whether the elements

of the charge were met; (4) failing to research applicable law regarding burglary of

a habitation; (5) giving defective advice when recommending a plea; and

(6) committing cumulative errors. Applicant asserted that without defective counsel,

the charges “would have been dropped or allowed for a lesser-included charge of

criminal trespass and Applicant would not have entered a plea of guilty for

burglary.” Applicant further asserted that had he received adequate advice after a



2
      The State initially filed a motion to adjudicate on October 12, 2020 but sought to
      dismiss that motion for lack of evidence. After the trial court dismissed the October
      12, 2020 motion, the State then filed a second motion to adjudicate guilt on May 17,
      2021.
                                            4
thorough investigation by his counsel, he would not have pled guilty and would have

proceeded to trial on the merits with the lesser-included charge of criminal trespass.

      Applicant attached his own affidavit to his application, in which he testified:

             On January 1, 2020, I was asked by Nicole Massey to enter her
             residence and give a Harley Wynne a ride home. I entered Ms.
             Massey’s home as requested. I never intended to do a crime. I
             never concealed myself either inside or outside the residence.

             I was also at the house to give Mr. Dourian a ride.

             ...

             After being charged, I was represented by attorney Rachel
             Dragony. Ms. Dragony only met with me a handful of times and
             never discussed discovery in my case. I also never met with an
             investigator. Throughout our meetings I maintained my
             innocence.

             Without discussing the evidence in my case or applicable law,
             Ms. Dragony recommended that I take a plea offer of deferred
             adjudication.

             I am not an attorney and have limited experience with the
             criminal justice system. I was unaware of the weakness in the
             State’s case and believed that pleading guilty was my only
             option.

             Had I been informed of the lack of evidence in my case, I would
             not have pled guilty but would have instead proceeded to trial.




                                          5
      The trial court designated the issues to be addressed and determined the

habeas application would be resolved through the submission of affidavits. The

State answered the application, generally denying applicant’s arguments.3

      Applicant’s defense counsel filed an affidavit, in which she testified:

            In my normal course of practice, Mr. Luce and I discussed his
            case and then approached the judge after discussing the plea offer
            from the State of Texas and the evidence in the case. The
            Complaining Witness, Ms. Nicole Massey did want to go
            forward on the case and was ready to testify at trial per my
            conversations with the prosecuting attorney, Travis Townsend
            and the notes in the District Attorney’s file. Mr. Luce and I
            approached the judge at the bench, we went over the exact plea
            offer. I asked him a few questions on the record and he stated he
            was rejecting that plea offer and wanted to proceed on to trial.
            Per Mr. Luce’s wishes, I asked on his behalf for a jury trial and
            the judge said to schedule it and we would be able to proceed in
            September of 2020. Then he spoke up to the judge and said the
            only reason he was rejecting the plea offer was that he was not
            sure about the community service and his work hours. This
            question was not asked of him, he volunteered this information
            to the judge. The judge suggested that we step back and discuss
            the community service hours if that was his issue. I then
            discussed the community service hours with the prosecutor and
            Mr. Luce and the prosecutor agreed to lower the community
            service hours from 250 to 200 hours. We then went through the
            normal proceedings with the judge for entering a plea of guilt and
            setting aside the finding of guilt and placing him on deferred
            adjudication probation. He stated he wanted to waive his right
            to a jury trial and appeal and no one threatened or coerced him
            and he was entering the plea of his own free will. I discussed all
            of the documents he signed and the judge again went over them.
            He also said he wanted to waive the reading of the indictment
            and stated he was satisfied with my representation of him.

3
      On December 7, 2021, the State filed a memorandum of law in support of the State’s
      original answer.
                                           6
             ...

             Mr. Luce and I were going to trial and would put on witnesses
             and confront his accusers; however, Mr. Luce changed his mind
             and said he wanted to take the plea bargain. I did investigate the
             case and discussed with Mr. Luce the evidence and his charge
             and we had more time to work on the case and prepare for trial
             but he decided he wanted to take the plea after his community
             service hours were lowered.

             The indictment met the elements of burglary of a habitation and
             stated that he entered the habitation of Nicole Massey without
             effective consent and attempted or did commit an assault against
             Matthew Dourian. The code states that a person commits a
             Burglary of a Habitation if he or she enters or remains concealed
             within a habitation with intent to commit a felony, theft or assault
             or once inside they actually commit or attempt to commit a
             felony, theft or assault. Mr. Luce then sought out Mr. Dourain
             on the property and assaulted him in his truck when he didn’t
             find him in the residence, after he entered the residence.

      The trial court denied applicant’s application on December 8, 2021, and issued

findings of fact. The trial court’s findings include:

             (1)   A Brazoria County grand jury charged Applicant by
                   indictment on February 20, 2020, with the offense of
                   burglary of habitation.

             (2)    On August 13, 2020, this Court held a hearing to formally
                    document the plea offer from the State in this case, which
                    was to either be accepted or rejected on that date. This
                    was to be Applicant’s last opportunity to accept the State’s
                    offer prior to a jury trial.

             (3)    The State put its plea offer recommendation of three years
                    deferred adjudication on the record, which included as a
                    term a total of 250 hours of community service. Applicant
                    initially rejected that offer.
                                           7
(4)   Ms. Dragony requested to have a jury trial “as soon as the
      Court [was] able to do so.”

(5)   Applicant then stated, without any prompting by Ms.
      Dragony, that he wished to take the State’s offer but was
      concerned about the amount of community service hours
      and whether he could complete it.

(6)   After Applicant’s counsel and the State further discussed
      the matter off the record, Applicant agreed to the State’s
      plea offer after the community service hours were reduced
      from 250 to 200.

(7)   When back on the record, Applicant indicated that he
      wished to waive his right to a trial by jury and the reading
      of the indictment. He pleaded guilty to burglary of a
      habitation and indicated that no one had forced or
      threatened him to make that plea. He stated he was
      pleading freely and voluntarily, and was doing so only
      because he was guilty.

(8)   Applicant acknowledged that he had signed his
      admonitions, indicated he was waiving his right to trial,
      right against self-incrimination, and right to call witnesses
      and question them, and limiting his right to appeal.

(9)   Applicant indicated Mr. Dragony had done everything that
      he needed her to do, and that he was pleased with her
      representation.

(10) This Court accepted Applicant’s plea of guilty, but
     withheld a finding of guilt, and placed him on deferred
     adjudication for a term of three years.

(11) The State filed its first Motion to Adjudicate Guilt in this
     cause on October 12, 2020. Applicant’s community
     supervision was amended and the motion dismissed.



                             8
(12) The State filed a second Motion to Adjudicate Guilt on
     May 17, 2021, alleging that Applicant had committed the
     offense of felony evading arrest, as well as multiple
     technical violations.

(13) Applicant filed his Code of Criminal Procedure article
     11.072 writ of habeas corpus on October 14, 2021. This
     Court signed an Order Designating Issues and Setting
     Submission Date on October 15, 2021.

(14) In response to this Court’s Order Designating Issues, Ms.
     Dragony filed an affidavit on November 24, 2021.

(15) Ms. Dragony testified through her affidavit that Applicant
     and she discussed the plea offer from the State as well as
     the evidence in the case. She stated that the complaining
     witness, Nico[le] Massey, did want to go forward on the
     case and was ready to testify at trial based on
     conversations with the State’s attorneys and his notes.

(16) Ms. Dragony testified that Applicant rejected the State’s
     offer of three years deferred adjudication on the record.
     She stated that she asked this Court for a jury trial. Ms.
     Dragony stated that Applicant then said he was only
     rejecting the offer because he was not sure he could
     complete the community service hours.

(17)    Ms. Dragony testified that the State’s attorney agreed to
       lower the community service hours from 250 to 200. Ms.
       Dragony stated that Applicant indicated he wished to
       waive his right to a jury trial and appeal, and that he was
       entering his plea voluntarily. She discussed the applicable
       documents with him when he signed. She also noted that
       Applicant was satisfied with her representation.

(18) Ms. Dragony recounted the State’s evidence in her
     affidavit. The evidence described in Ms. Dragony’s
     affidavit is consistent with the probable cause affidavit
     submitted by the State and designated during Applicant’s
     plea as State’s Exhibit 3. Applicant stipulated through Ms.
                             9
                   Dragony during his plea that, if witnesses were called to
                   testify, they would testify as to what was substantially laid
                   out within State’s Exhibit 3.

             (19) Ms. Dragony testified through her affidavit that it was
                  Applicant who changed his mind and decided he wanted
                  to take the plea offer.

             (20) Ms. Dragony testified through her affidavit that she
                  investigated the case and discussed the evidence with
                  Applicant. She stated that she told Applicant that they had
                  more time to work on the case and prepare for trial but that
                  he decided to take the plea after the community service
                  hours were lowered.

             (21) This Court finds Ms. Dragony’s testimony through her
                  affidavit to be credible.

             (22) This Court finds Applicant’s testimony through his
                  affidavit in support of his allegations to not be credible.

      Applicant timely filed a notice of appeal on December 9, 2021. The court

reporter filed the reporter’s record on December 21, 2021, and the trial court clerk

filed the clerk’s record on December 29, 2021.

                                Standard of Review

      In reviewing the trial court’s order denying habeas corpus relief, the appellate

court affords “almost total deference to the judge’s determination of the historical

facts that are supported by the record, especially when the fact findings are based on

an evaluation of credibility and demeanor.” Ex parte Wilson, 171 S.W.3d 925, 928

(Tex. App.—Dallas 2005, no pet.); see also Phuong Anh Thi Le v. State, 300 S.W.3d

324, 327 (Tex. App.—Houston [14th Dist.] 2009, no pet.) (holding that, in reviewing
                                         10
trial court’s ruling on habeas corpus petition, reviewing court must defer to all

implied factual findings supported by record). The appellate court “will sustain the

lower court’s ruling if it is reasonably supported by the record and is correct on any

theory of law applicable to the case.” State v. Dixon, 206 S.W.3d 587, 590 (Tex.

Crim. App. 2006).

         When, as here, an applicant seeks relief under Article 11.072 from an order

that orders community supervision, “the trial judge is the sole finder of fact.” See

Ex parte Torres, 483 S.W.3d 35, 43 (Tex. Crim. App. 2016) (citing State v.

Guerrero, 400 S.W.3d 576, 583 (Tex. Crim. App. 2013)). In habeas proceedings,

“[v]irtually every fact finding involves a credibility determination,” and “the fact

finder is the exclusive judge of the credibility of the witnesses.” Ex parte Mowbray,

943 S.W.2d 461, 465 (Tex. Crim. App. 1996). Accordingly, we must afford almost

total deference to the habeas court’s findings of fact when those findings are

supported by the record. See Torres, 483 S.W.3d at 43. “We similarly defer to any

implied findings and conclusions supported by the record.” Ex parte Harrington,

310 S.W.3d 452, 456 (Tex. Crim. App. 2010). However, we review de novo mixed

questions of law and fact that do not depend upon credibility and demeanor. Ex

parte Zantos-Cuebas, 429 S.W.3d 83, 87 (Tex. App.—Houston [1st Dist.] 2014, no

pet.).




                                          11
                         Ineffective Assistance of Counsel

      In six issues, applicant argues that his guilty plea was involuntary because he

received ineffective assistance of counsel.

Applicable Law

      To be valid, a plea must be entered voluntarily, knowingly, and intelligently.

TEX. CODE CRIM. PROC. art. 26.13(b); Fuller v. State, 253 S.W.3d 220, 229 (Tex.

Crim. App. 2008). A plea is not entered voluntarily and knowingly if made as the

result of ineffective assistance of counsel. Ulloa v. State, 370 S.W.3d 766, 771 (Tex.

App.—Houston [14th Dist.] 2011, pet. ref’d). A defendant has a Sixth Amendment

right to the effective assistance of counsel in guilty-plea proceedings. Ex parte

Harrington, 310 S.W.3d at 458.

      “[T]o prevail on a Sixth Amendment claim of ineffective assistance of

counsel, a habeas applicant must show, by a preponderance of the evidence,” that:

(1) “counsel’s performance was deficient” in that counsel “failed to satisfy an

objective standard of reasonableness under prevailing professional norms” and

(2) applicant was prejudiced as a result of counsel’s errors in that, but for those

errors, there is a reasonable probability of a different outcome. Ex parte Bowman,

533 S.W.3d 337, 349–50 (Tex. Crim. App. 2017) (quoting Strickland v. Washington,

466 U.S. 668, 687 (1984)). An applicant’s claim fails unless he proves both prongs

of the Strickland standard by a preponderance of the evidence. Perez v. State, 310


                                         12
S.W.3d 890, 893 (Tex. Crim. App. 2010).          To overcome the presumption of

reasonable professional assistance, “any allegation of ineffectiveness must be firmly

founded in the record, and the record must affirmatively demonstrate the alleged

ineffectiveness.” Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999)

(quoting McFarland v. State, 928 S.W.2d 482, 500 (Tex. Crim. App. 1996)). It is

not appropriate for an appellate court to simply infer ineffective assistance based

upon unclear portions of the record. Mata v. State, 226 S.W.3d 425, 432 (Tex. Crim.

App. 2007).

      Under the first prong, “reasonableness” is “assess[ed] under the circumstances

of the particular case ‘viewed as of the time of counsel’s conduct.’” Ex parte

Bowman, 533 S.W.3d at 350 (quoting Strickland, 466 U.S. at 688, 690). “There are

countless ways to provide effective assistance in any given case.” Strickland, 466

U.S. at 689. “[C]ounsel’s function, as elaborated in prevailing professional norms,

is to make the adversarial testing process work in the particular case.” Id. at 690.

      The second prong requires appellant to show counsel’s deficient performance

caused appellant to suffer prejudice. Hill v. Lockhart, 474 U.S. 52, 59 (1985); Ex

parte Torres, 483 S.W.3d at 43. When a plea agreement is at issue, an applicant

meets the prejudice prong by showing a reasonable probability that, but for counsel’s

deficient performance, the applicant would have “insisted on going to trial” rather

than accepting the offer and pleading guilty. Lee v. United States, 137 S. Ct. 1958,


                                          13
1967 (2017); Ex parte Torres, 483 S.W.3d at 45. In evaluating the evidence of

appellant’s decision making regarding his plea, “[c]ourts should not upset a plea

solely because of post hoc assertions from a defendant about how he would have

pleaded but for his attorney’s deficiencies.” Lee, 137 S. Ct. at 1967. Reviewing

courts must “look to contemporaneous evidence to substantiate a defendant’s

expressed preferences.” Id. Other factors considered in conducting the prejudice

prong analysis include the likelihood of a petitioner’s success at trial, the benefits he

received from the plea bargain, and the trial court’s plea admonishments. Ex parte

Torres, 483 S.W.3d at 43.

Failure to Ascertain the Charges

      In his first issue, applicant argues that his counsel was “deficient when she

failed to ascertain the exact charge against Applicant.” Specifically, applicant

argues that his “Defense Counsel did not determine the statutory underpinning of

Applicant’s charge because Defense Counsel did not object that the indictment did

not specify the applicable statute.”

      “The certainty required in an indictment is such as will enable the accused to

plead the judgment that may be given upon it in bar of any prosecution for the same

offense.” TEX. CODE CRIM. PROC. art. 21.04. An indictment is deemed sufficient

when it “charges the commission of the offense in ordinary and concise language in

such a manner as to enable a person of common understanding to know what is


                                           14
meant, and with that degree of certainty that will give the defendant notice of the

particular offense with which he is charged, and enable the court, on conviction, to

pronounce the proper judgment.” See id. art. 21.11.

      Section 30.02 provides that a person commits an offense if, without the

effective consent of the owner, the person enters a building or habitation and

commits or attempts to commit a felony, theft, or an assault. See TEX. PEN. CODE

§ 30.02(a)(3). Texas courts have long held that indictments that track the language

of a criminal statute possess sufficient specificity to provide a defendant with notice

of a charged offense in most circumstances. State v. Edmond, 933 S.W.2d 120, 128

(Tex. Crim. App. 1996).

      Here, the indictment charged applicant with burglary of a habitation in that

applicant on or about January 1, 2020 “did then and there intentionally or knowingly

enter a habitation, owned by Nico[le] Massey, without the effective consent of said

owner, and therein attempted to commit or committed assault against Matthew

Dourian.” Because the State’s indictment tracked the language of section 30.02, the

indictment was sufficient to put applicant on notice that he was being charged under

section 30.02(a)(3).4 Accordingly, applicant has not shown that his defense counsel

rendered deficient performance in failing to ascertain the charges.


4
      To the extent that applicant complains of a discrepancy between the trial court’s
      deferred adjudication order listing the offense as Texas Penal Code section
      30.02(c)(2) and a police report indicating that “applicant’s charge at arrest was per
                                           15
      We overrule applicant’s first issue.

Failure to Quash the Indictment

      In his second issue, applicant argues defense counsel was deficient because

she failed to move to quash the indictment. Specifically, applicant contends that the

burglary statute defines entry to include partial or full body entry into the habitation.

In contrast, the criminal trespass statute requires an actor to make a full body entry

into the habitation.5 Applicant therefore contends that because the indictment did

not specify whether entry was full body or partial body, the indictment would have

been subject to a motion to quash and that he was prejudiced “by the fact he could

have proceeded to trial with a lesser-included misdemeanor instruction.”

      Applicant merely makes this assertion in his writ application, but he does not

aver to such facts in his writ affidavit, and we find no evidence to support this

assertion advanced during the plea proceedings. Instead, the trial court’s findings,


      33.02(a)(2),” applicant neither asserts any argument, nor cites any authority that
      failing to object to this discrepancy rendered defense counsel ineffective during the
      plea proceedings. Thus, the argument is waived. See TEX. R. APP. P. 38.1(i)
      (requiring brief to contain “clear and concise argument for the contentions made,
      with appropriate citations to authorities and to the record”). Although the police
      report indicated applicant was cited for an offense under section 33.02, the relevant
      charging instrument is the indictment, which charged applicant under section
      33.02(a)(3). See TEX. CODE CRIM. PROC. art. 21.01
5
      An individual commits the offense of criminal trespass if he “enters or remains on
      or in property of another . . . without effective consent” and “had notice that the
      entry was forbidden” or “received notice to depart but failed to do so.” TEX. PENAL
      CODE § 30.05(a). “‘Entry’ means the intrusion of the entire body.” Id.
      § 30.05(b)(1).
                                           16
which are supported by the record, demonstrate that applicant rejected the State’s

initial plea bargain and requested a jury trial. Applicant then voluntarily informed

the trial court that he rejected the plea bargain, not because of any defects with the

indictment, but because he was concerned that he would be unable to complete the

community service hours. Once the State agreed to lower the community service

hours, applicant accepted the plea.

      Applicant’s affidavit did state that had he been informed of the lack of

evidence, he would not have pleaded guilty but would have instead proceeded to

trial, but applicant made no showing or submitted any evidence that he would have

rejected the plea and proceeded to trial if his defense counsel had sought to quash

the indictment. See Lee, 137 S. Ct. at 1961 (“Courts should not upset a plea solely

because of post hoc assertions from a defendant about how he would have pleaded

but for his attorney’s deficiencies.”). Thus, applicant’s allegations are insufficient

regarding the showing of prejudice required on a claim of an involuntary plea due to

ineffective assistance of counsel. See Hill, 474 U.S. at 60; see also Ex parte Ali, 368

S.W.3d 827, 835 (Tex. App.—Austin 2012, pet. ref’d) (holding court need not

address Strickland’s deficiency prong where prejudice prong is dispositive).

      We overrule applicant’s second issue.




                                          17
Failure to Investigate the Facts

      In his third issue, applicant argues that his defense counsel was deficient by

failing to investigate the facts, which would have showed that the elements of

burglary of a habitation were not met.

      A criminal defense attorney has a duty to make an independent investigation

of the facts of a case. Ex parte Welborn, 785 S.W.2d 391, 393 (Tex. Crim. App.

1990); Toledo v. State, 519 S.W.3d 273, 287 (Tex. App.—Houston [1st Dist.] 2017,

pet. ref’d). In defining this obligation, the United States Supreme Court has stated

that “counsel has a duty to make reasonable investigations or to make a reasonable

decision that makes particular investigations unnecessary.” Strickland, 466 U.S. at

691. However, the Court explained that “[i]n any ineffectiveness case, a particular

decision not to investigate must be directly assessed for reasonableness in all the

circumstances, applying a heavy measure of deference to counsel’s judgments.” Id.

Further, even if the defense attorney breaches his duty to investigate, he may be

found ineffective only “where the result is that any viable defense available to the

accused is not advanced” and there is a reasonable probability that, but for the failure

to present that defense, the result of the proceeding would have been different. Ex

parte Ybarra, 629 S.W.2d 943, 946 (Tex. Crim. App. 1982).

      In its eighteenth finding, the trial court found that defense counsel recounted

the State’s evidence in her affidavit and that the description that defense counsel


                                          18
gave of the evidence was consistent with the probable cause affidavit submitted by

the State. The trial court further found that, at the plea hearing, applicant stipulated

through his defense counsel that, if witnesses were called to testify, they would

testify as to what was substantially laid out within the probable cause affidavit.

      In its twentieth finding, the trial court found that “Ms. Dragony testified

through her affidavit that she investigated the case and discussed the evidence with

Applicant. She stated that she told Applicant that they had more time to work on the

case and prepare for trial but that he decided to take the plea after the community

service hours were lowered.”

      Applicant’s affidavit merely stated that “[w]ithout discussing the evidence in

my case or applicable law, Ms. Dragony recommended that I take a plea offer of

deferred adjudication.” Even assuming that this statement raised the issue that his

defense counsel failed to investigate the facts, applicant’s affidavit was refuted by

defense counsel’s affidavit that she did investigate the case. In its findings, the trial

court found that defense counsel investigated the case, she was credible, and

applicant was not credible. See Ex parte Fassi, 388 S.W.3d 881, 888 (Tex. App.—

Houston [14th Dist.] 2012, no pet.) (stating, “[T]he habeas court was free to

disbelieve appellant’s self-serving testimony”). The trial court’s finding that defense

counsel investigated the case is supported by the record, and we defer to the trial

court’s findings based on credibility. Id. Thus, we cannot say that applicant


                                           19
demonstrated that his defense counsel rendered deficient performance by failing to

investigate the facts. See Straight v. State, 515 S.W.3d 553, 568 (Tex. App.—

Houston [14th Dist.] 2017, pet. ref’d) (explaining that ineffective-assistance claim

“based on trial counsel’s general failure to investigate” will fail absent “a showing

of what an investigation would have revealed that reasonably could have changed

the result of the case” and overruling issue because defendant “did not present any

evidence regarding what” investigation would have revealed).

      We overrule applicant’s third issue.

Failure to Research Applicable Law

      In his fourth issue, applicant argues that his defense counsel failed to research

applicable law regarding burglary of a habitation. Specifically, applicant argues that

he was being prosecuted for violating Texas Penal Code section 30.02 and that his

conduct did not meet the elements of burglary.

      Applicant’s argument that his defense counsel failed to research applicable

law is not supported by any record evidence. See Goodspeed v. State, 187 S.W.3d

390, 392 (Tex. Crim. App. 2005) (stating that ineffective assistance of counsel

claims must be firmly rooted in record, with record affirmatively demonstrating

alleged ineffectiveness). Moreover, applicant has neither explained how defense

counsel failed to research applicable law, nor has he acknowledged that defense

counsel’s affidavit states that the indictment properly alleged the elements of


                                          20
burglary of a habitation. Instead, applicant’s argument rests on the assumption that

his version of the facts was credible. However, in its twenty-first and twenty-second

finding, the trial court found defense counsel to be credible and applicant to not be

credible. See Ex parte Skelton, 434 S.W.3d 709, 717 (Tex. App.—San Antonio

2014, pet. ref’d) (“The habeas court is the sole finder of fact in an article 11.072

habeas proceeding, and we afford almost total deference to its determinations of

historical fact that are supported by the record.”); Ex parte Fassi, 388 S.W.3d at 888

(“[T]he habeas court was free to disbelieve appellant’s self-serving testimony.”).

Because of the trial court’s credibility findings and applicant’s complaint not being

firmly founded in the record, we cannot say that defense counsel rendered deficient

performance by failing to research applicable law. Goodspeed, 187 S.W.3d at 392.

      We overrule applicant’s fourth issue.

Defective Advice

      In his fifth issue, applicant argues that his defense counsel gave defective

advice when recommending that he plead guilty in exchange for deferred

adjudication.

      Other than applicant’s self-serving statement in his affidavit that his defense

counsel recommended that he take a plea offer of deferred adjudication, nothing in

the record supports applicant’s claim that his defense counsel recommended that he

plead guilty or gave him defective advice. See Goodspeed, 187 S.W.3d at 392; see


                                         21
also Ex parte Fassi, 388 S.W.3d at 888 (“[T]he habeas court was free to disbelieve

appellant’s self-serving testimony.”). Instead, in its seventh finding, the trial court

found that applicant pleaded guilty because he was guilty and that no one coerced

him into pleading guilty. This finding is supported by the record. In light of the trial

court’s finding on credibility and appellant’s complaint not being firmly founded in

the record, we conclude applicant has not showed that his defense counsel rendered

deficient performance in giving defective advice.6

      We overrule applicant’s fifth issue.

                                      Conclusion

      We affirm the trial court’s order that denied applicant’s application for writ

habeas corpus.




                                                       Sherry Radack
                                                       Chief Justice


Panel consists of Chief Justice Radack and Justices Countiss and Farris.

Do not publish. TEX. R. APP. P. 47.2(b).



6
      In his sixth issue, applicant argues that his defense counsel’s cumulative errors
      resulted in him entering a guilty plea for a crime he did not commit. The cumulative
      errors listed are the same ones we have already determined were either not deficient
      representation or were not shown to have caused prejudice. We need not address
      the issues a second time. See TEX. R. APP. P. 47.1.
                                           22